United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1689
                      ___________________________

                                 Charlie Lewis

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

        State of Minnesota; Hennepin County; District Attorney Office

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                        Submitted: December 12, 2019
                          Filed: December 17, 2019
                                [Unpublished]
                               ____________

Before GRASZ, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Minnesota inmate Charlie Lewis appeals the district court’s1 dismissal of his
pro se 42 U.S.C. § 1983 action for deprivation of rights. Lewis claimed he was
wrongfully convicted of sex offenses in state court. For reversal, Lewis argues that
he is entitled to relief under Minnesota’s Incarceration and Exoneration Remedies
Act, Minn. Stat. §§ 590.11, 611.362-.368. This argument fails, because to state a
claim under § 1983, a plaintiff must allege a violation of a right secured by the
Constitution or a federal law. See West v. Atkins, 487 U.S. 42, 48 (1988). We
therefore affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
Becky R. Thorson, United States Magistrate Judge for the District of Minnesota.

                                        -2-